Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-3 and 6-10 are pending.  Claim 1 is independent.  Claims 4 and 5 stand cancelled.
The application was filed on October 15, 2015, and claims the domestic benefit of US 12/894,200, filed on September 30, 2010.  The application does not claim any foreign priority.  The application is currently assigned to Kodak Alaris Inc.  The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on October 15, 2015 has been considered.

Oath/ADS
An Application Data Sheet was submitted March 28, 2016, and an Oath/declaration was submitted on December 22, 2015.

Terminal Disclaimer
Applicants’ filing of a Terminal Disclaimer on February 2, 2021 relative to parent US Patent No. 9,185,469 is acknowledged.



REASONS FOR ALLOWANCE


The following is an examiner’s statement of reasons for allowance:  Further to the Amendments and Remarks filed by Applicant on 12/28/20 and the Terminal Disclaimer filed on 2/2/21, it is noted that the applied art of US Patent Publication 2008/0040475 to Bosworth et al. and 20100046842 to Conwell, alone or in combination, fail to teach or suggest each and every feature of each of independent claim 1, at least because they do not appear to teach or suggest identifying a subset of digital media assets within the set of digital media assets in accordance with the summarization parameters that include the combination of a length of a summary, minimum length of video snippet in the summary, a total number of video snippets in the summary, and a maximum percentage of total digital media assets viewable over a given time period, wherein the maximum percentage is calculated by an inverse social distance of the particular user.
More particularly, while Bosworth teaches assigning an affinity rating/weight to subject matter and rating user activity and/or relationships (see, e.g., Bosworth FIG. 5; [0026]-[0030]), and Conwell may teach, e.g., inverse relationship consideration for scoring (see, e.g., Conwell FIGS. 20, 21, 29; [0184]), and similarity determination based on distance measurements (see, e.g., Conwell [0065]), Bosworth and/or Conwell do not appear to teach each of the expressly recited basis being collectively employed for identifying a subset of digital media assets that are recited in independent claim 1.   
An updated search also did not appear to result in any references that would give rise to a non-hindsight based obviousness rejection teaching each and every feature of independent claim 1.  While US-20100146118-A1 to Wie is noted for teaching identifications of interactions in a social networking environment and summarizing individual/collective actions therebetween (see, e.g., FIGS. 2, 6B, [0149]) and US-6029195-A to Herz is noted for teaching features and methods for electronic identification of desirable objects by summarizing information, e.g., information form profiles and summarizing information (see, e.g., FIGS. 12, 13B), it is not believed that the teachings amount to the collective and explicitly recited combination of collective features of each and every feature of independent claim 1, at least because they do not appear to teach or suggest identifying a subset of digital media assets within the set of digital media assets in accordance with the summarization parameters that include the combination of a length of a summary, minimum length of video snippet in the summary, a total number of video snippets in the summary, and a maximum percentage of total digital media assets 

For at least these and the reasons set forth throughout examination by Applicant’s representative and examiner it is believed the art noted by the examiner does not appear to teach or suggest each and every feature of the combination of features recited in each of the independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM M IPAKCHI whose telephone number is (571)270-3237.  The examiner can normally be reached on M-F Flex 6-3pm (AltFriOff).  Any interview requests should be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via email (Maryam.Ipakchi@uspto.gov) and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571)270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARYAM M IPAKCHI/Primary Examiner, Art Unit 2171